United States Court of Appeals
                      For the First Circuit

No. 11-1764

                          UNITED STATES,

                             Appellee,

                                v.

                          ANTHONY JONES,

                       Defendant, Appellant.



                           ERRATA SHEET


          The opinion of this Court issued on December 2, 2011, is
amended as follows:

       On page 28, line 2, replace “21 U.S.C. § 841(a)(1)(B)(iii)”
with   “21 U.S.C. § 841(b)(1)(B)(iii)”